Citation Nr: 9912909	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to Department of Veterans Affairs benefits, other than 38 
U.S.C.A. Chapter 17 health care benefits.    


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The appellant had active duty from September 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The case returns to the Board following a remand to the RO in 
March 1995.  

The Board notes that in April 1999 the appellant withdrew his 
request for a hearing before a member of the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The appellant's period of active service from September 
1948 to July 1952 was terminated by a dishonorable discharge 
by reason of sentence of a general court-martial.  

3. The appellant was not insane at the time that he committed 
the offenses that led to his court-martial.


CONCLUSION OF LAW

The appellant's discharge from service was issued under 
dishonorable conditions. 38 U.S.C.A. §§ 101, 5107, 5303 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.12, 3.354(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The appellant's service records indicated that he entered 
active duty in September 1948 for an enlistment term of three 
years.  His term of service was involuntarily extended for 
one year.    

In February 1952, before a general court-martial, the 
appellant was found guilty of housebreaking, larceny, and two 
counts of forgery.  He was sentenced to a dishonorable 
discharge from the service, total forfeiture of all pay and 
allowances, and two years of confinement at hard labor.  In 
January 1953, the appellant was released on parole.  In 
February 1954, it was recommended that the appellant be 
restored to duty.  However, the appellant indicated that he 
did not wish to be restored to duty.  The restoration to duty 
was therefore rescinded.      

The appellant's separation document indicated that he 
received a dishonorable discharge from service effective in 
July 1952 by sentence of a court-martial. 

In July 1991, the appellant submitted a claim for pension 
benefits.  Thereafter, the RO advised him to submit evidence 
showing that he was discharged under conditions other than 
dishonorable.  The appellant did not respond.  

In July 1992, the RO issued an administrative decision in 
which it determined that the appellant's discharge for the 
period from September 14, 1948, to July 20, 1952, was 
dishonorable for VA purposes.  The appellant timely appealed 
that decision.     

In September 1992, the appellant testified at a personal 
hearing.  He indicated that his military record had been 
perfect prior to the incidents in question.  He was only 15 
years old when he enlisted.  A short time later, he realized 
that he made a mistake.  Though he explained his situation to 
his superiors and asked for a discharge, he never heard 
anything else about it.  After drinking with some other 
American soldiers one night on furlough in Holland, the 
appellant took some money from another soldier's room and 
spent it.  He was court-martialed for the crime.  He 
testified that he had tried several times to get his 
discharge upgraded.  He felt that the punishment was far too 
severe for what he did.  There were three other people 
involved in the incident, though he could not recall any 
names.  He was not aware whether any of the other men were 
court-martialed or otherwise punished.  He was sure it would 
not have happened if he had not been intoxicated.    


Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a). 

Generally, pension is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  See 38 U.S.C.A. § 101(2) 
and 38 C.F.R. § 3.1(d) (a "veteran" is a person who had 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable).  
Specifically, benefits are not payable where the former 
service member was discharged by reason of the sentence of a 
general court-martial.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(2).  However, such a discharge will not bar benefits 
if it is determined that the service member was insane at the 
time of the commission of the offense leading to the court-
martial.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  See 
38 C.F.R. § 3.354(a) (defining "insanity").

In this case, the veteran's service records indicate that he 
was found guilty of several offenses by a general court-
martial.  The sentence included a dishonorable discharge.  
There is no indication that the service department has 
upgraded the veteran's discharge.  Although the veteran 
testified that he was intoxicated at the time he committed 
the offenses for which he was tried, there is no evidence of 
record to suggest that the veteran was insane.  Therefore, 
the veteran's dishonorable discharge is a bar to VA benefits 
other than certain health care benefits as provided in 38 
U.S.C.A. Chapter 17.  38 U.S.C.A. §§ 101(2), 5107, 5303; 
38 C.F.R. §§ 3.12, 3.102, 3.354(a).     

The Board acknowledges the appellant's general assertions in 
his defense, i.e., that he was only 15 years old when he 
enlisted in the service, that his military record was clean 
prior to the offenses in question, and that the sentence 
imposed by the court-martial was too harsh for the offenses 
committed.  However, each of these contentions is aimed 
directly at conduct by the service department at the time of 
the appellant's enlistment and subsequent court-martial.  
Therefore, the contentions are irrelevant to the matter 
before the Board and are more properly addressed to the 
appropriate service department.    


ORDER

The character of the appellant's discharge was under 
dishonorable conditions and bars entitlement to VA benefits, 
other than 38 U.S.C.A. Chapter 17 health care benefits.  The 
appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


